          Case 1:18-cv-11002-LTS-SN Document 138 Filed 01/06/21 Page 1 of 4




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K

 YI S U N ,                                                                                                          JJan.
                                                                                                                       a n. 6,
                                                                                                                            6, 22021
                                                                                                                                 021

                                                Pl ai ntiff,
                                                                                          1 8- C V - 1 1 0 0 2 (L T S ) ( S N)
                               - a g ai nst-
                                                                                A M E N D E D O R D E R O F S E R VI C E
 N E W Y O R K CI T Y P O LI C E
 D E P A R T M E N T , et al.

                                                D ef e n d a nts.


          O n J a n u ar y 5, 2 0 2 1, t h e C o urt d o c k et e d a n Or d er at E C F N o. 1 3 7, i n c orr e ctl y i n di c ati n g

t h at t h e pr o s e Pl ai ntiff w as pr o c e e di n g i n f or m a p a u peris . T h at w as a n err or. A c c or di n gl y, t h e

Or d er at E C F N o. 1 3 7 is A m e n d e d b y t his Or d er, a n d t h e Pl ai ntiff is dir e ct e d t o c o m pl y wit h t h e

S er vi c e dir e cti v es of t his Or d er .

          A. N e wl y Id e ntifi e d D ef e n d a nts

          O n A u g ust 6, 2 0 2 0, t h e H o n or a bl e L a ur a T. S w ai n e nt er e d a n Or d er & O pi ni o n w hi c h

dir e ct e d N e w Yor k Cit y’s C or p or ati o n C o u ns el ( “ C or p or ati o n C o u ns el ”) t o pr o vi d e t h e Pl ai ntiff

wit h t h e i d e ntiti es of t h e N Y P D D o e Offi c ers w h o s h e all e g e d c o nfr o nt e d h er at h er h o m e o n

J a n u ar y 2 0, 2 0 1 9. E C F N o. 1 0 8 ( “ Val e nti n Or d er ”). T h e C o urt h as si n c e gr a nt e d s e v er al

e xt e nsi o ns t o C or p or ati o n C o u ns el t o c o m pl y wit h t h e Val e nti n Or d er. S e e E C F N os. 1 1 9, 1 2 0,

1 3 3, 1 3 4. O n J a n u ar y 4, 2 0 2 1, C or p or ati o n C o u ns el pr o vi d e d t h e C o urt wi t h f o ur of t h e ei g ht

offi c ers’ i d e ntiti es, a n d r e q u est e d a f urt h er 3 0 - d a y e xt e nsi o n i n w hi c h t o d et er mi n e w h et h er

r e c or ds e xist r e g ar di n g t h e r e m ai ni n g f o ur offi c ers all e g e d t o h a v e c o nfr o nt e d t h e Pl ai ntiff at h er

h o m e. S e e E C F N o. 1 3 6.

          A c c or di n gl y, i n t h e i nt er est of j u di ci al effi ci e n c y, t h e Cl er k of C o urt is dir e ct e d t o a m e n d

t h e c a pti o n t o a d d t h e f o ur pr e vi o usl y u n n a m e d D ef e n d a nts wit h t h e n a m es of t h e offi c ers

                                                                      1
       Case 1:18-cv-11002-LTS-SN Document 138 Filed 01/06/21 Page 2 of 4




provided by Corporation Counsel. 1 See Fed. R. Civ. P. 21 (“[T]he court may at any time, on just

terms, add . . . a party.”). Corporation Counsel may have an additional 30 days to comply with

the Valentin Order. Any additional John Doe officers must be identified by February 5, 2021, and

no further extensions will be granted. In addition, the Plaintiff may amend her Complaint until

March 8, 2021.

       B. Service on Newly Named Defendants

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action. The

Clerk of Court is directed to issue summonses as to the newly named Defendants. Plaintiff is

directed to serve the summons and complaint on each Defendant within 90 days of the issuance

of the summonses. If within those 90 days, Plaintiff has not either served Defendants or

requested an extension of time to do so, the Court may dismiss the claims against Defendants

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

CONCLUSION

Corporation Counsel must comply with the Valentin Order by February 5, 2021, and no

further extensions will be granted. The Plaintiff may Amend her Complaint no later than March

8, 2021. Respectfully, the Clerk of Court is directed to add the newly named Defendants, Officer

Edwin Lau (Shield No. 6902), Officer Michael Mendez (Shield No. 7126), Officer Andrew

Plaza (Shield No. 20827), and Officer Karanveer Balagad (Shield No. 15738) to the case

caption. Additionally, the Clerk of Court is directed to issue summonses as to the newly named




1.     Because the Plaintiff did not specify which John Doe Defendants were alleged to have committed
       any specific acts, the Clerk of Court is directed to add the new names, rather than replace the
       existing John Doe Defendants. It is possible that at a later date the Plaintiff will need to Amend
       the Complaint to assert which Officer was responsible for each specific allegation.


                                                   2
       Case 1:18-cv-11002-LTS-SN Document 138 Filed 01/06/21 Page 3 of 4




Defendants, and to mail a copy of this order to Plaintiff, together with an information package.

SO ORDERED.




Dated: January 6, 2021


       New York, New York




                                                3
Case 1:18-cv-11002-LTS-SN Document 138 Filed 01/06/21 Page 4 of 4




              DEFENDANTS AND SERVICE ADDRESSES

      Officer Edwin Lau (Shield No. 6902)
      New York City Police Department
      25th Precinct
      120 E. 119th Street
      New York, NY 10035

      Officer Michael Mendez (Shield No. 7126)
      New York City Police Department
      25th Precinct
      120 E. 119th Street
      New York, NY 10035

      Officer Andrew Plaza (Shield No. 20827)
      New York City Police Department
      42nd Precinct
      830 Washington Ave.
      Bronx, NY 10451

      Karanveer Balagad (Shield No. 15738)
      New York City Police Department
      25th Precinct
      120 E. 119th Street
      New York, NY 10035




                                     4
